Citation Nr: 1806905	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain.

2.  Entitlement to a compensable rating for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied an increased disability rating.

The issues of entitlement to service connection for depression, secondary to lumbar strain, and erectile dysfunction have been raised by the record in a November 2017 Informal Hearing Presentation and a July 2014 VA Form 9, but formal claims has not been filed.  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran's lumbar strain with disc herniation did not manifest as forward flexion functionally limited by pain to less than 60 degrees; the combined range of motion of the thoracolumbar spine was not functionally limited to 120 degrees or less; and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour was not noted on physical examination.  Additionally, no incapacitating episodes of intervertebral disc disease (IVDS) or ankylosis were shown.  

2.  The Veteran was found to have mild radiculopathy in his left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbar strain have not been met. 38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2017).

2.  Criteria for a 10 percent rating for mild radiculopathy of the left lower extremity have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2017). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  The Veteran chose not to testify at a Board hearing. 

The Veteran was afforded two VA examinations in connection with his claim. 
Upon review of the evidence, the Board finds that the examination reports indicate that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  

The Veteran's representative objected to the September 2012 examiner's opinion regarding additional disability during flare-ups because it was based on an improper evidentiary standard (medical certainty rather than at least as likely as not).  While the Board agrees that the September 2012 VA examination opinion uses an improper evidentiary standard, the March 2015 VA examiner's opinion uses the proper evidentiary standard and solicits sufficient information for the opinion given.  As such, the Board finds, the existing medical evidence of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2017); Barr, 21 Vet. App. 303 (2007).  Neither the Veteran, nor his representative objected to the adequacy of the March 2015 examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Increased Rating

The Veteran's service-connected lumbosacral strain is currently rated as 10 percent disabling for painful motion, effective July 1999.  In May 2012, the Veteran filed a claim seeking an increased disability rating.  He asserts that a higher rating is warranted because he experiences limited mobility, constant back pain, impaired activities of daily living (ADLs), and impaired intimate relations with his spouse. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R § 4.71a, Diagnostic Codes 5237 and 5243 (2017).  The General Rating Formula for Diseases and Injuries of the Spine rates thoracolumbar spine disabilities as follows:

10 percent:	Forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.
20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Formula for Rating IVDS Based on Incapacitating Episodes rates lumbar spine disabilities as follows, in pertinent part:

10 percent:	Incapacitating episodes having a total duration of at least one week but fewer than two weeks during the past 12 months.
20 percent:	Incapacitating episodes having a total duration of at least two weeks but fewer than four weeks during the past 12 months.
40 percent:	Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.
60 percent:	Incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

38 C.F.R § 4.71a, Diagnostic Code 5243 (2016).

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

In September 2012, the Veteran was afforded a VA examination.  The Veteran reported a flare-up history of five to six times per week with a duration of fifteen to thirty minutes.  The flare-ups reportedly increased with standing or walking for any period of time and were relieved with rest, and more recently, with lying on a hard surface.  The Veteran was diagnosed with remnants of back strain.

Upon physical examination, the Veteran demonstrated 90 degrees of forward flexion, 30 degrees extension, 30 degrees left and right lateral bending, and 30 degrees left and right rotational bending.  Range of motion (ROM) was unchanged with three-time repetitive use testing.  ROM was not observed to be painful.  The examiner noted that pain with ROM was feasible particularly after the Veteran has been on his feet all day, but he was unable to identify any specific degree of painful ROM with any degree of medical certainty.  No neurological deficits were appreciated on the examination.    

The Veteran was afforded a second VA examination in March 2015 at which he reported pain traveling up his back, sharp pain that travels down to the left middle thigh, muscle spasms, and a history of steroid injections.  The Veteran also reported flare-ups occurring two to four times a day.  Regarding limitations, the Veteran stated that his back problem is taking away his life, that he is unable to play with his kids, unable to pursue an intimate relationship, has had to change jobs eight times in the last year, and was unable to take care of his family.  The Veteran was observed to have a negative straight leg raise; mild, intermittent radicular pain in the left lower extremity, involving L4-L5 and S1-S3; no ankylosis; and no IVDS.  The examiner noted that the Veteran regularly used a brace and occasionally used a cane as assistive devices.  The Veteran was diagnosed with degenerative arthritis of the spine.  The examiner noted that the Veteran displayed severe pain behaviors that seemed disproportional to the x-ray diagnosis of mild degenerative facet changes (arthritis).  

Upon physical examination, the Veteran demonstrated 90 degrees of forward flexion, 30 degrees extension, 30 degrees left and right lateral flexion, and 30 degrees left and right lateral rotation.  Pain was noted on examination in all ROM areas, but was not shown to functionally limit the Veteran's motion in any direction.  There was no additional loss of function or ROM with repetitive motion testing.  The Veteran was noted to experience guarding or muscle spasm, but it was not found to be of such severity to result in either an abnormal gait or spinal contour.  

Regarding repeated use over time, the examiner noted that the examination contradicted the Veteran's statements describing functional loss.  The examiner explained that the Veteran worked as a truck driver, requiring him to get in and out of an eighteen-wheeler all day.  Additionally, during the examination, the Veteran was able to bend over and take off and put on his own shoes and socks.  The Veteran also displayed severe pain behaviors during the examination, including crying, wincing, grimacing, and shaking.  The x-rays however, revealed "MILD degenerative changes.  NO disc bulge, no central canal stenosis, and no neural foraminal narrowing."  The examiner was unable to say without speculation whether pain, weakness, fatigability, or incoordination significantly limit the Veteran's functional ability with repeated use over time.  

Regarding flare-ups, the examiner noted that the examination contradicted the Veteran's statements describing functional loss.  The examiner noted the Veteran experienced flare-ups two to four times per day with moderate severity, lasting "sometimes hours."  The examiner was unable to explain without speculation how the examination contradicted the Veteran's reports as such would be void of any objective observation.  The examiner was also unable to say without speculation whether pain, weakness, fatigability, or incoordination significantly limit the Veteran's functional ability with flare-ups.  

VA treatment records indicate the Veteran's consistently reported back pain and was prescribed pain and muscle relaxer medications.  Imaging of the Veteran's lumbar spine in May 2012 showed no abnormalities.  A November 2013 MRI showed facet arthritis.  In May 2014, the Veteran was noted to experience decreased ROM in his lower back with respect to flexion, extension, and rotation, but no specific measurements were provided (as noted, at a subsequent VA examination, range of motion testing was conducted, but did not show sufficient limitation to warrant a higher rating).  Treatment records also indicate the Veteran was observed to have a normal gait (in April 2013, October 2013, May 2014, and February 2015), although he did show tenderness over the lumbar spine and muscle spasms.

Applying the relevant rating criteria to the facts in this case, the Board finds that a disability rating in excess of 10 percent is not warranted.  While the Board acknowledges that the Veteran experiences pain, he is currently being compensated for such under 38 C.F.R. § 4.59.  The Board notes there is evidence that the Veteran experiences flare-ups and functional loss with repeated use over time.  However, the March 2015 VA examiner's statements indicate a credibility concern about the Veteran's self-report of pain and limitation.  Notably, the examiner highlighted the Veteran's daily work activity and abilities during the examination compared to the Veteran's pain behaviors.  Importantly, the medical evidence of record does not indicate the Veteran reported functional limitations during his treatment visits.  However, as previously stated, he has consistently reported back pain, including a sharp pain that has awakened him in his sleep on at least one occasion.  Additionally, on at least two occasions the Veteran missed work due to such back pain.  The Veteran is also prescribed pain medications and muscle relaxers, indicating some functional limitation.  The Veteran is afforded the benefit of the doubt regarding his statements about functional limitations.  

Unfortunately, the Veteran's statements alone do not establish a greater degree of impairment.  The evidence of record indicates that the disability underlying the Veteran's pain is mild and causes few limitations.  

The medical evidence of record shows no indication that the Veteran experiences forward flexion less than 60 degrees, or combined range of motion less than 120 degrees.  At both VA examinations the Veteran demonstrated full range of motion and no functional limitation was shown by range of motion testing.  In fact, repetitive motion testing showed no additional limitation of motion.  

While the Veteran did complain of pain, even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of flexion. 

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran has complained of back pain and has been prescribed medication for it.  However, range of motion conducted during the course of this appeal has not shown that motion has been functionally limited by repetitive motion or by factors such as pain.  As such, the Board does not find that the Veteran's range of motion is so functionally limited so as to warrant a rating in excess of the 10 percent that is already assigned. 

Further, while he the Veteran has reported experiencing muscle spasm, they were not found to be severe enough to result in an abnormal gait or spinal contour.  Additionally, there is no evidence of ankylosis, or IVDS (and no bed rest has been prescribed).  Here, the required degree of impairment for a 20 percent orthopedic disability evaluation is not shown.  

In addition to rating the orthopedic impairment caused by a back disability, the Board must also consider any neurologic manifestations of a lower back disability, as the regulations provide that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis.

At the Veteran's 2015 VA examination, the examiner noted that the Veteran had mild radiculopathy in his left lower extremity, although no radicular symptoms were noted in his right lower extremity.  This appeared to be a change from the earlier examination in 2012 which found no neurologic impairment.  Additionally, there is no showing that any bowel or bladder problems are present.  Given the presence of radiculopathy in the left lower extremity, the criteria for a 10 percent rating for neurologic impairment of the left lower extremity has been shown, and to that extent the Veteran's claim is granted.

Therefore, while an orthopedic rating in excess of 10 percent is not warranted, a separate 10 percent rating is granted for radiculopathy of the left lower extremity.

ORDER

A disability rating in excess of 10 percent for lumbosacral strain is denied.

A 10 percent rating for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


